Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Response to Amendment

1.	This action is in response to the amendment filed December 29, 2021. Claims 18-19 are added, rendering claims 1-19 pending.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement


3.	The references disclosed within the information disclosure statement (IDS) submitted on November 3, 2021, has been considered and initialed by the Examiner. 


Claim Rejections – 35 USC 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 18, the phrase, “mainly consists of the vinyl chloride-vinyl acetate copolymer” is indefinite.  It is unclear what is meant by mainly consists of, as mainly is a relative term.


Claim Rejections – 35 USC § 103(a)


6.	Claims 1-8, 10-13 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuda et al. (JP 2013132783 machine translation) in view of Hirata et al (U.S. 2009/026475). 
	Matsuda discloses a decorative molding sheet for imparting a
leather-like external appearance to the surface of a molded body, and to a decorative molded body using the sheet (claims 1, 6 and paragraph 1).  Matsuda discloses 
that the decorative molding sheet comprises: a surface base material layer (corresponding to the artificial leather base body of the present invention) that contains

layer of the present invention) comprising an elastic polymer body arranged on the back surface of the surface base material layer; and an intermediate layer where the
interface between the surface base material layer and the resin layer is mixed and integrated, the surface base material layer further containing a second elastic
polymer body, and the content ratio of the second elastic polymer body in the surface base material layer being 1-25 wt% (paragraphs 12, 20-21).  Matsuda discloses the elastic polymer body for forming the resin layer is not particularly limited provided that the resin has elastomer elasticity or rubber elasticity, and lists polyvinyl chloride as a specific example of the elastic polymer body (paragraph 35).
	Matsuda does not disclose that the resin layer comprises a vinyl chloride-vinyl acetate copolymer. Hirata teaches a decorative film for molding (abstract) including a resin composition with thermoplastic resins such as vinyl chloride-vinyl acetate copolymers that may be added, where necessary (paragraph 52). Matsuda and Hirata are combinable because they are related to a similar technical field, which is decorative molding. It would have been obvious to one of ordinary skill in the art to have employed the thermoplastic resins such as vinyl chloride-vinyl acetate, as taught in Hirata, in the resin layer of Matsuda, to achieve the predictable result of functioning as a delustering agent or filler in the resin layer (paragraph 52 of Hirata), as in claims 1-2, 8, 11 and 17.
Concerning claims 3 and 12, Matsuda and Hirata do not appear to explicitly teach the glass transition temperature of the vinyl chloride-vinyl acetate copolymer, however substantially identical materials treated in a substantially identical manner are 
Concerning claim 4, Matsuda and Hirata do not appear to explicitly teach the basis weight of the resin layer, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the decorative molding sheet is carried out using material (vinyl chloride-vinyl acetate) and process conditions (molding) which are substantially identical to those disclosed by applicants. Therefore the decorative molding sheet discussed above would be expected to meet the claimed basis weight of the resin layer.
Concerning claims 5 and 13, Matsuda and Hirata do not appear to disclose the mass percentage of the artificial leather substrate; however, mass percentage modifications involve a mere change in the size of a component. A change in size or mass percentage is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 
Concerning claims 6 and 15, Matsuda discloses the thermoplastic resin can including elastomers such as polyurethane (paragraph 27). 
Concerning claims 7 and 16, Matsuda discloses a decorative molding sheet for imparting a leather-like external appearance to the surface of a molded body, and to a  Matsuda discloses a decorative molding sheet for imparting a leather-like external appearance to the surface of a molded body, and to a decorative molded body using the sheet (claims 1, 6 and paragraph 1).  Matsuda discloses that the decorative molding sheet comprises: a surface base material layer (corresponding to the artificial leather base body of the present invention) that contains a fiber-interlaced body of a fiber bundle comprising ultra-fine unit fibers that have an average fineness of 0.01-0.8 dtex; a resin layer (corresponding to the resin
layer of the present invention) comprising an elastic polymer body arranged on the back surface of the surface base material layer; and an intermediate layer where the
interface between the surface base material layer and the resin layer is mixed and integrated, the surface base material layer further containing a second elastic
polymer body, and the content ratio of the second elastic polymer body in the surface base material layer being 1-25 wt% (paragraphs 12, 20-21).  
Concerning claim 10, Matsuda discloses a decorative molding sheet for imparting a leather-like external appearance to the surface of a molded body, and to a decorative molded body using the sheet (claims 1, 6 and paragraph 1).  In claim 10, the phrase, “obtained by shaping the decorative molding sheet…into a three-dimensional shape”  Matsuda discloses a decorative molding sheet for imparting a leather-like external appearance to the surface of a molded body, and to a decorative molded body using the sheet (claims 1, 6 and paragraph 1).  Matsuda discloses that the decorative molding sheet comprises: a surface base material layer (corresponding to the artificial leather base body of the present invention) that contains a fiber-interlaced body of a fiber bundle comprising ultra-fine unit fibers that have an average fineness of 0.01-0.8 dtex; a resin layer (corresponding to the resin layer of the present invention) comprising an elastic polymer body arranged on the back surface of the surface base material layer; and an intermediate layer where the interface between the surface base material layer and the resin layer is mixed and integrated, the surface base material layer further containing a second elastic polymer body, and the content ratio of the second elastic polymer body in the surface base material layer being 1-25 wt% (paragraphs 12, 20-21).  

Claim Objection

7.	Claims 9, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or 2.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Response to Arguments

8.	Applicant’s argument of the rejection made under 35 U.S.C. 103(a) as being unpatentable over Matsuda et al. (JP 2013132783 machine translation) in view of Hirata et al (U.S. 2009/026475) has been considered; however, are unpersuasive.  Applicant argues elastomeric polymers include PVC, but not a vinyl chloride-vinyl acetate copolymer (page 3 of the official action).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although Matsuda does not disclose that the resin layer comprises a vinyl chloride-vinyl acetate copolymer. Hirata teaches a decorative film for molding (abstract) including a resin composition with thermoplastic resins such as vinyl chloride-vinyl acetate copolymers that may be added, where necessary (paragraph 52). Matsuda and Hirata are combinable because they are related to a similar technical field, which is decorative molding. It would have been obvious to one of ordinary skill in the art to have employed the thermoplastic resins such as vinyl chloride-vinyl acetate, as taught in 

	Applicant argues pages 3-4 of the outstanding official action asserts as motive to use a vinyl chloride-vinyl acetate copolymer in the resin layer of Matsuda et al. to achieve the predictable result of functioning as a delustering agent or filler. There is no disclosure or suggestion of modifying the aesthetics (e.g., luster) of the backing layer of Matsuda et al. since, appearing on the back of the decorative sheet, the backing layer is not visible from the viewed perspective of the decorative molding. As there is no aesthetic function to the backing resin layer of Matsuda et al. there would have been no motivation to have modified the aesthetic properties thereof. The asserted
motivation to function as a delustering agent or a filler simply is not present in the structure of Matsuda et al.  In response to Applicant’s argument, the office action discloses It would have been obvious to one of ordinary skill in the art to have employed the thermoplastic resins such as vinyl chloride-vinyl acetate, as taught in Hirata, in the resin layer of Matsuda, to achieve the predictable result of functioning as a delustering agent or filler in the resin layer (paragraph 52 of Hirata).  Applicant’s argument focuses on the aesthetic property of adding vinyl chloride-vinyl acetate copolymer; however, Hirata discloses the vinyl chloride-vinyl acetate copolymer material can function as a filler in the layer.  Therefore, the rejection is maintained for reasons of record.


Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781